
129.	  It gives me great pleasure to express to the President, on behalf of the Government and people of the State of Kuwait, heartfelt congratulations on his election as President of the thirtieth session of the General Assembly. His election is a tribute to the high status he enjoys in international circles as a statesman with wide experience. I wish him great success in guiding the proceedings of the present session. I want, too, to pay a tribute to his predecessor, Mr. Abdelaziz Bouteflika, the President of the twenty-ninth session and the seventh special session, for the wise and effective manner in which he presided over their deliberations.
130.	I should also like to commend the efforts of the Secretary-General, Mr. Kurt Waldheim, to strengthen the role of the United Nations in maintaining international peace and security, as well as his concern for the problems of the developing countries, for which he deserves our appreciation and thanks.
131.	The previous regular session yielded many tangible results in the field of disarmament and other fields, including the Charter of Economic Rights and Duties of States. However, we cannot evaluate the role of the United Nations on the basis of the decisions adopted by its principal organs because a wide gap still exists between the adoption and the implementation of United Nations resolutions. It is a cause for great satisfaction that the Assembly at its seventh special session was able to examine the obstacles which hinder the establishment of the new international economic order, agree on a plan of action and approve
the measures necessary to put the provisions of the new order into effect. I should like to commend the constructive spirit which permeated the negotiations between the various geographical groups during that session. Though many of the measures agreed to are inadequate to fulfill the aims of the new order, we welcome them as a first step in the right direction leading to increased co-operation among States in trade, industry, science, technology and other fields of economic activity. The developed countries bear a heavy historic responsibility for achieving these goals and taking the necessary political action implicit in these decisions. No excuses will be accepted in the future for failing to discharge responsibilities and obligations that are prerequisites for the establishment of a new international economic order.
132.	We attach particular importance to the work of the United Nations Conference on Trade and Development at its fourth session, which will follow up the work of the seventh special session and continue the dialog between the developing and the developed countries. We also welcome the efforts of our Organization to solve the worsening population problems of the world, provide multilateral food aid, extend emergency assistance to victims of drought and natural disasters, and organize programs to protect the human environment. Such activities had humble origins and are being steadily expanded to meet the needs of our new international community, which is based on interdependence. Naturally this requires concerted efforts by all nations to find common solutions to international problems.
133.	I should like to commend the efforts of the non-aligned countries and the developing countries to make basic changes in the present international systems. If one reviewed the major developments in the United Nations during the past three decades one would realize how much our Organization is indebted to those countries. The declarations adopted by the non-aligned countries and the developing countries during the past months in several conferences held in Algeria, Lima, Dakar and other capitals, clearly reflect the effective role they play in eliminating the remnants of colonialism, putting an end to unfair economic and social conditions, preserving spiritual and human values, solving problems posed by the danger of nuclear confrontation, achieving more democratic international relations and eliminating causes of tension which afflict mankind as a whole The effectiveness of these countries was enhanced by the logic of universality in United Nations membership, which is inescapable for any organization that aims at maintaining world peace and security and at promoting world prosperity and the advancement of mankind.
134 I should like to take this opportunity to welcome the admission of the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe to membership in the United Nations, which is a new victory for the principle of universality and a major contribution to {he effectiveness of the United Nations. We hope hat transition to independence in Ango a will take place n the peaceful and orderly manner in which its sister States have achieved independence in spite of the internal dissensions created by some foreign interests.
135.	Kuwait supported the applications of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for membership in the United Nations because it believes that the two countries satisfy the requisite conditions for membership. We hope that the hurdles placed in the path of their admission will be removed, especially after the adoption by the General Assembly of resolution 3366 (XXX) by 123 votes to none. Though we uphold the principle of universality in the United Nations, we should like to explain that this only applies to countries which adhere to the Charter, respect its principles and comply with its provisions. There are Member States within our Organization which have violated the Charter, disregarded its principles and flouted its provisions and yet remain Members, I should like to appeal to the international community to put an end to these violations by imposing prohibitive sanctions, including expulsion, so as to compel such countries to respect the will of the international community.
136.	The endeavors of our Organization to improve i ts work in response to the demands of the non-aligned and developing countries were successful in all the principal organs with the exception of the Security Council. Because of lack of great Power unanimity, the Security Council was unable to apply the provisions of Chapter VII of the Charter which empowers the Council to take the necessary measures to maintain or restore international peace and security even if that requires complete or partial interruption of economic relations and means of communications, the severance of diplomatic relations and the use of armed forces. In the introduction to his report on the work of the Organization [Al10001IAdd. 1] the Secretary-General admitted that the Council was not able to discharge its primary function and apply the system laid down in the Charter in an adequate manner. Instead, the Security Council evolved a procedure of decision by consultation and consensus which made the parties to a dispute the main factor in reaching a settlement. It is therefore our view that the Security Council has not been able to act in the manner prescribed in the Charter and is content, on the rare occasions in which it deals with questions of international security, to apply procedures for the peaceful settlement of disputes without enforcing the measures provided for in the Charter to compel recalcitrant States to respect the wishes of the international community. It is our belief that so long as the Council maintains this attitude its prestige will be undermined and small countries will remain victims of force and aggression.
137.	Conditions in the Middle East will continue to oscillate between war and truce and the region will remain in a state of constant turmoil until the problem is solved correctly and soundly at the root. The principal problem lies in the displacement of the people of Palestine from their land and the occupation of their homeland by world Zionism, which has colonized Palestine and deprived the rightful owners of the land of their right to self-determination and independence.
138.	Peace will not be achieved in the Middle East as long as the people of Palestine remain deprived of the most elementary rights enshrined in the Charter and in numerous resolutions adopted since 1948, the latest of which was General Assembly resolution 3236
(XXIX), which reaffirmed the inalienable human and national rights of the people of Palestine.
139.	Likewise, a just and lasting peace will not be achieved in the Middle East unless there is full respect for the principle enunciated in several resolutions of the Security Council and the General Assembly, which is in fact a corner-stone of the Charter and which emphasizes the inadmissibility of the acquisition of territory by force and calls for the withdrawal of Israel from all the occupied Arab territories. I wish to emphasize a truth that cannot b« concealed: that unless the original sin which was perpetrated against the Palestinian people is corrected by the restoration of its inalienable human and national rights there will be no just or lasting peace in the Middle East.
140.	Any step which is taken with respect to the conflict in the Middle East must be measured by its ability to deal with the roots of the problem, namely, the tragedy of the Palestinian people. Kuwait bases itself on the Charter, which stipulates that the territories of others shall not be acquired by force and calls for complete and unconditional withdrawal by any aggressor a principle which has been reaffirmed in repeated resolutions adopted by the General Assembly since 1967 with respect to the conflict in the Middle East. Accordingly, any Israeli withdrawal from Arab lands must not be subject to any conditions.
141.	We have been following with concern Israel's efforts to extort from the United States, as a condition of its limited withdrawal in the Sinai, extensive financial, petroleum, diplomatic, political and military commitments. The totality of American commitments to Israel constitutes an ominous precedent; it strengthens Israel's determination to resist withdrawal from the other occupied Arab territories, hardens its intransigence regarding its territorial expansion and fosters in Israel a conviction of being immune to any measure aimed at compelling it to make further withdrawals.
142.	Israel's acquisition of modern sophisticated weapons will lead to the escalation of the arms race in the region and raise the level of destructiveness of future warfare in the region. These arms which will be given to Israel will only aggravate tensions in the region, increase the elements of instability and prompt the Arab States to seek new weapons to avert the anticipated dangers.
143.	In resolution VIII adopted at Lima the non-aligned countries stated that they were convinced that the time had come to apply sanctions against Israel because it persisted in its refusal to implement United Nations resolutions and in its violation of the Charter [jee Al 10217 and CorrJ, annex]. Kuwait maintains that the time has come for adopting punitive measures against Israel, such as the imposition of economic sanctions and expulsion from the United Nations, in view of Israel's record of violation of the Charter, its failure to implement United Nations resolutions and its exacting a price for its aggression and for the dispersion of the people of Palestine.
144.	The recent Israeli aggression against the Al-Ibrahimi Mosque in the City of Al-Khalil constitutes a danger to Islamic sanctuaries and religious rituals respected and practiced by all Moslems in the world. This flagrant violation, in addition to the desecration of Holy Places in Jerusalem and the annexation of
Arab places by Israel, is not only a flagrant violation of United Nations resolutions but also a challenge to the feelings of the Moslems and the very bases of this Organization. Therefore we request the imposition of stringent measures against the perpetrators of these acts, who have defied United Nations resolutions without punishment by the international community.
145.	The international political climate and disarmament are closely interrelated. I have previously welcomed detente and the improvement in the relations between the big Powers, the latest manifestation of which was the Conference on Security and Cooperation in Europe, which we hoped would have a positive influence on solving problems created by the cold war and various other international problems. It seems that detente was not sufficient to end the arms race and lead to speedy measures for more general and complete disarmament. In the introduction to his report on the work of the Organization the Secretary-General said the following:
"In a world increasingly preoccupied with the problems of social justice, hunger, poverty, development and an equitable sharing of resources, global expenditures on armaments are approaching $300,000 million a year. Never before in peacetime has the world witnessed such a flow of weapons of war. Some $20,000 million worth of arms are now sold annually in the international arms trade." [Al 100011Add.1, sect. VUL]
That paragraph is of special significance as it shows the close relationship between disarmament and social and economic development. We believe that lavish expenditures on arms have a marked effect on the deteriorating social and economic conditions in the world today, including world inflation, and may partially account for the reluctance of some developed countries to provide financial, economic and technical assistance to developing countries. Natural and human resources in the world are very scarce and in any case are insufficient to develop and improve weapons of mass destruction while at the same time providing food, clothing and other necessities to peoples. Hence disarmament has become a complex matter which transcends political relations among the big Powers; it includes economic problems in developed countries and their impact on economic and social development plans in the developing countries,
146.	While speaking of disarmament, may I reaffirm the support of my Government for the proposal to hold a world disarmament conference. Kuwait has sponsored this idea because it firmly believes that disarmament is a matter that equally concerns all countries, big or small. Disarmament negotiations were not successful in the past because they were conducted in the form of a dialog between the two super-Powers. We believe that the conference should be mindful of the incontrovertible fact that foreign occupation, colonialism and apartheid sow the seeds of conflict and compel small nations to purchase arms for use in the struggle to eliminate those evils. The conference cannot succeed unless all countries take part in it, including the nuclear Powers themselves. The agenda of the conference should be comprehensive enough to include questions not broached by the Conference of the Committee on Disarmament,
147.	From the outset Kuwait supported the call for declaring the Indian Ocean a zone of peace. The countries of the Indian Ocean have been affected in the past by the conflict between the big Powers and the division of the world into spheres of influence .through the establishment of military bases and the conclusion of, military pacts to promote the designs of the big Powers. I should like to proclaim today my Government's support for the proposal to hold a conference in the near future to study the prospects of concluding an international agreement to make the Indian Ocean a zone of peace. I should, therefore, strongly object to all attempts being made to establish military bases in certain islands of the Indian Ocean and any facilities that may be extended to the big Powers which may be of value to them in their political and military conflict. We believe that the conference cannot succeed without the support of the big Powers and the major maritime users of this ocean. A long time has elapsed during which it has been possible to study this matter in all its aspects and prepare the necessary studies; the time has now come to make progress towards concluding an agreement binding on all countries concerned.
148.	We have closely observed the work of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction since it was first established and we felt sure that its preparatory work had sufficiently advanced to ensure the success of the United Nations Third Conference on the Law of the Sea. Though the Conference has held more than one session, it has not yet been able to conclude the desired comprehensive agreement the chapters of which will encompass all aspects of the law of the sea and reflect new developments in international society and express the will of States which were not allowed to take part in the process of international legislation in the past. The agreement should also include the new regime which would be applied in the area beyond the limits of national jurisdiction that has been declared the common heritage of mankind as a whole. The process of negotiation is very slow and the major maritime Powers still adhere to obsolete texts and seek to take advantage of their advances in the field of science and technology to deprive the developing countries of their legitimate rights to the resources of the area beyond the limits of national jurisdiction. This abnormal situation cannot continue because disputes arise frequently between States over such questions as fisheries, pollution and the resources of the continental shelf. These matters cannot be resolved by unilateral declarations; multilateral agreements are still the main instrument of international legislation. We hope that the next session of the Conference will reflect a true political will on the part of the major maritime Powers to meet the wishes of the developing countries and implement the provisions of the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction [resolution 2749 (XXV)}.
149.	Portuguese colonialism in Africa ended as a result of the struggle of the peoples who were living under Portuguese rule and thanks to the role played by the developing countries and the United Nations. The victory achieved by African countries which formerly lived under Portuguese occupation should be
an incentive to the international community to support, morally and materially, the struggle of the people of Namibia for freedom and independence. It should also strengthen the determination of the international community to take effective measures against South Africa, which has disregarded the wishes of the people of Namibia and our international Organization and has ignored the advisory opinion of the International Court of Justice through its continued occupation of Namibia.
150.	The policy of apartheid pursued by the minority regime in South Africa, which was condemned by the United Nations, is still a challenge to peace and security in Africa and the world at large and a violation of fundamental human rights and the principles enshrined in the Charter of the United Nations. The racist minority regime in Rhodesia also constitutes a violation of fundamental human rights and the principles of the Charter. It is therefore our duty to do our utmost to put an end to this abnormal situation both in South Africa and in Rhodesia. The cause of freedom is an integral whole; so long as there is one oppressed people in any part of the world, peace and security will remain a far-fetched ideal.
151.	Kuwait sincerely believes in regional co-operation among States; such co-operation helps to reduce tension in any part of the world in which it takes place. The countries of the Gulf believe in this principle and have taken definite steps to express it in a concrete form so as to promote stability in the Gulf and put an end to foreign interference in the affairs of the Gulf, which are the sole concerns of the States in that region. Kuwait believes that responsibility for the security and defense of the Gulf is a matter that should be shouldered by the countries of the Gulf themselves.
152.	Kuwait believes in co-operation based on understanding and dialog. It thus attaches great importance to the Arab-European dialog, which started recently through the medium of the League of Arab States, The main aim of this dialog is to make use of the potentialities of the industrial countries of Europe for the benefit of the developing countries of the third world. We stress the need to organize the transfer of the resources of technology, capital, management and trade to the developing countries within the framework of the Arab-European dialog which we envisage as a manifestation of the new international economic order adopted during the sixth special session of the General Assembly. Hence the spirit of co-operation which has marked the dialog between the two parties is an integral part of the atmosphere which characterized the negotiations during the recent seventh special session. I should like to voice the hope that the Arab-European dialog will succeed because it offers great benefits for the developing countries and the European countries.
153.	The ultimate aim of our Organization is to establish the rule of law in all activities of the international community. The essence of the ideal of the rule of law lies not in technical law as such, although that is of major importance, but rather in the supremacy of certain ethical convictions, certain rules of decency prevalent in the community, and in the psychological fact that those who are at the apex of power share those convictions and feel bound to conform to them.

